NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield (US 2018/0205699) [“Weinfield”] in view of Xu et al. (US 2020/0178331) [“Xu”] in view of Chen et al. (US 2011/0227757) [“Chen”].
Regarding claim 1, Weinfield teaches a system for processing messages comprising: 
one or more processors; and a memory in communication with the one or more processors [Weinfield ¶ 0031, Fig 1: DSRC system 10 generally includes a DSRC radio 14, a global positioning system (GPS) 16, a memory 18, and a processing unit 20], the memory comprising: 
a communications module having instructions that when executed by the one or more processors cause the one or more processors to receive a first incoming message having a first incoming temporary identifier value and receive a second incoming message having a second incoming temporary identifier value [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID), and may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID), the duplication identifier 32 compares the security certificate digest contained in the BSMs currently received with the security certificate digest stored in the memory 18. Then, if the two security certificate digests are not identical, the duplication identifier 32 detects occurrence of a duplicate temporary ID situation], 
[Weinfield ¶ 0121: duplication identifier 32 compares the security certificate digest contained in the BSMs currently received with the security certificate digest stored in the memory 18, i.e., the BSMs with identical temporary IDs, and if the two security certificate digests are not identical, the duplication identifier 32 detects occurrence of a duplicate temporary ID situation].
However, Weinfield does not explicitly disclose receiving a first incoming message via a first transmission protocol and receiving a second incoming message via a second transmission protocol.
However, in a similar field of endeavor, Xu teaches receiving a first incoming message via a first transmission protocol and receiving a second incoming message via a second transmission protocol [Xu ¶ 0139: In response to a determination that a transmission of the bearer (e.g., and/or a flow, packet, etc.) is to be duplicated, the PDCP layer may provide copies of the transmission to two instances of the RLC layer, wherein a first instance of the RLC may be associated with an MCG, e.g., using a first RAT, and a second instance of the RLC may be associated with an SCG, e.g., using a second RAT wherein the second RAT may be the same or different from the first RAT (see Fig. 11: NW receives duplicate messages over different RATs)].
[Xu ¶¶ 0004-0005].
However, Weinfield in view of Xu does not explicitly disclose a deduplication module having instructions that when executed by the one or more processors cause the one or more processors to compare the first incoming temporary identifier value to the second incoming temporary identifier value and discard the second incoming message when the first incoming temporary identifier value is related to the second incoming temporary identifier value, and a message processing module having instructions that when executed by the one or more processors cause the one or more processors to process the first incoming message.
However, in a similar field of endeavor, Chen teaches a deduplication module having instructions that when executed by the one or more processors cause the one or more processors to compare the first incoming temporary identifier value to the second incoming temporary identifier value and discard the second incoming message when the first incoming temporary identifier value is related to the second incoming temporary identifier value [Chen ¶ 0057: If the data packet is not new, e.g., based on comparison of unique data packet identifier, then the method proceeds to step 908 and the data packet is discarded], and 
[Chen ¶ 0057: If the data packet is new, i.e., does not exist in the carrying buffer 406, then the method proceeds to step 906 which includes processing of the packet].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Weinfield with the method of comparing identifiers of packets in order to discard a duplicate packet as taught by Chen.  The motivation to do so would be to provide an architecture and protocols that optimize the communication of data within a DTN in an inter-vehicle network environment [Chen ¶¶ 0004-0005].
Regarding claim 2, Weinfield in view of Xu in view of Chen teaches the system of claim 1, wherein the first incoming temporary identifier value is at least one of: equal to the second incoming temporary identifier value and has a portion that is equal to the second incoming temporary identifier value, wherein the portion is at least one byte [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID), and may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID)].
Regarding claim 5, Weinfield in view of Xu in view of Chen teaches the system of claim 1, wherein the first incoming message and the second incoming message are vehicle-to-everything (V2X) messages transmitted from at least one of a vehicle, a roadside unit, and an infrastructure [Weinfield ¶ 0032: DSRC radio 14 is configured to transmit and receive basic safety messages (BSMs) to/from surrounding remote vehicles (hereinafter, referred to as a “surrounding vehicle RV”) that are also equipped with similar DSRC systems (i.e., Vehicle-to-Vehicle (V2V) communication systems). The DSRC radio 14 can also transmit and receive BSMs to/from infrastructures (not shown) equipped with a V2X (Vehicle-to-Infrastructure) system].
Regarding claim 6, Weinfield in view of Xu in view of Chen teaches the system of claim 1, wherein: the first transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth [Weinfield ¶ 0032: DSRC radio 14 is configured to transmit and receive basic safety messages (BSMs) to/from surrounding remote vehicles (hereinafter, referred to as a “surrounding vehicle RV”) that are also equipped with similar DSRC systems (i.e., Vehicle-to-Vehicle (V2V) communication systems). The DSRC radio 14 can also transmit and receive BSMs to/from infrastructures (not shown) equipped with a V2X (Vehicle-to-Infrastructure) system].
However, Weinfield does not explicitly disclose wherein the first transmission protocol does not equal the second transmission protocol.
[Xu ¶ 0139: In response to a determination that a transmission of the bearer (e.g., and/or a flow, packet, etc.) is to be duplicated, the PDCP layer may provide copies of the transmission to two instances of the RLC layer, wherein a first instance of the RLC may be associated with an MCG, e.g., using a first RAT, and a second instance of the RLC may be associated with an SCG, e.g., using a second RAT wherein the second RAT may be the same or different from the first RAT (see Fig. 11: NW receives duplicate messages over different RATs)].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 7, Weinfield in view of Xu in view of Chen teaches the system of claim 1, wherein: the memory further comprises an identifier generating module having instructions that when executed by the one or more processors cause the one or more processors to generate a random identifier value [Weinfield ¶ 0002: BSM contains a field named the DE_TemporaryID which must be initialized to a random value by each DSRC system transmitting a BSM], and 
the communications module further comprising instructions that when executed by the one or more processors cause the one or more processors to transmit a first outgoing having a first outgoing temporary identifier value, the first outgoing temporary identifier value being based on the random identifier value [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID); ¶ 0002: BSM contains a field named the DE_TemporaryID which must be initialized to a random value by each DSRC system transmitting a BSM] and transmit a second outgoing message having a second outgoing temporary identifier value, the second outgoing temporary identifier value being based on the random identifier value [Weinfield ¶ 0121: DSRC system 10 may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID); ¶ 0002: BSM contains a field named the DE_TemporaryID which must be initialized to a random value by each DSRC system transmitting a BSM].
Regarding claim 8, Weinfield in view of Xu in view of Chen teaches the system of claim 7, wherein the first outgoing temporary identifier value is at least one of: equal to the second outgoing temporary identifier value and has a portion that is equal to the second outgoing temporary identifier value, wherein the portion is at least one byte [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID), and may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID)].
Regarding claim 10, Weinfield teaches a method for receiving messages, the method comprising the steps of: 
receiving a first message having a first temporary identifier value and receiving a second message having a second temporary identifier value [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID), and may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID), the duplication identifier 32 compares the security certificate digest contained in the BSMs currently received with the security certificate digest stored in the memory 18. Then, if the two security certificate digests are not identical, the duplication identifier 32 detects occurrence of a duplicate temporary ID situation]; 
comparing the first temporary identifier value to the second temporary identifier value to determine if the first temporary identifier value is related to the second temporary identifier value [Weinfield ¶ 0121: duplication identifier 32 compares the security certificate digest contained in the BSMs currently received with the security certificate digest stored in the memory 18, i.e., the BSMs with identical temporary IDs, and if the two security certificate digests are not identical, the duplication identifier 32 detects occurrence of a duplicate temporary ID situation].
However, Weinfield does not explicitly disclose receiving a first incoming message via a first transmission protocol and receiving a second incoming message via a second transmission protocol.
However, in a similar field of endeavor, Xu teaches receiving a first incoming message via a first transmission protocol and receiving a second incoming message via a second transmission protocol [Xu ¶ 0139: In response to a determination that a transmission of the bearer (e.g., and/or a flow, packet, etc.) is to be duplicated, the PDCP layer may provide copies of the transmission to two instances of the RLC layer, wherein a first instance of the RLC may be associated with an MCG, e.g., using a first RAT, and a second instance of the RLC may be associated with an SCG, e.g., using a second RAT wherein the second RAT may be the same or different from the first RAT (see Fig. 11: NW receives duplicate messages over different RATs)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Weinfield with the method of receiving duplicate transmissions over different communication protocols as taught by Xu.  The motivation to do so would be to provide enhanced duplication handling and/or handling of a failure in a multipath communication [Xu ¶¶ 0004-0005].
 However, Weinfield in view of Xu does not explicitly disclose discarding the second message when the first temporary identifier value is related to the second temporary identifier value; and processing the first message.
However, in a similar field of endeavor, Chen teaches discarding the second message when the first temporary identifier value is related to the second temporary identifier value [Chen ¶ 0057: If the data packet is not new, e.g., based on comparison of unique data packet identifier, then the method proceeds to step 908 and the data packet is discarded]; and 
processing the first message [Chen ¶ 0057: If the data packet is new, i.e., does not exist in the carrying buffer 406, then the method proceeds to step 906 which includes processing of the packet].
[Chen ¶¶ 0004-0005].
Regarding claim 11, Weinfield in view of Xu in view of Chen teaches the method of claim 10, wherein the first temporary identifier value is at least one of: equal to the second temporary identifier value and has a portion that is equal to the second temporary identifier value, wherein the portion is at least one byte [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID), and may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID)].
Regarding claim 14, Weinfield in view of Xu in view of Chen teaches the method of claim 10, wherein the first message and the second message are vehicle- to-everything (V2X) messages transmitted from at least one of a vehicle, a roadside unit, and an infrastructure [Weinfield ¶ 0032: DSRC radio 14 is configured to transmit and receive basic safety messages (BSMs) to/from surrounding remote vehicles (hereinafter, referred to as a “surrounding vehicle RV”) that are also equipped with similar DSRC systems (i.e., Vehicle-to-Vehicle (V2V) communication systems). The DSRC radio 14 can also transmit and receive BSMs to/from infrastructures (not shown) equipped with a V2X (Vehicle-to-Infrastructure) system].
Regarding claim 15, Weinfield in view of Xu in view of Chen teaches the method of claim 10, wherein: the first transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth [Weinfield ¶ 0032: DSRC radio 14 is configured to transmit and receive basic safety messages (BSMs) to/from surrounding remote vehicles (hereinafter, referred to as a “surrounding vehicle RV”) that are also equipped with similar DSRC systems (i.e., Vehicle-to-Vehicle (V2V) communication systems). The DSRC radio 14 can also transmit and receive BSMs to/from infrastructures (not shown) equipped with a V2X (Vehicle-to-Infrastructure) system].
However, Weinfield does not explicitly disclose wherein the first transmission protocol does not equal the second transmission protocol.
However, Xu teaches wherein the first transmission protocol does not equal the second transmission protocol [Xu ¶ 0139: In response to a determination that a transmission of the bearer (e.g., and/or a flow, packet, etc.) is to be duplicated, the PDCP layer may provide copies of the transmission to two instances of the RLC layer, wherein a first instance of the RLC may be associated with an MCG, e.g., using a first RAT, and a second instance of the RLC may be associated with an SCG, e.g., using a second RAT wherein the second RAT may be the same or different from the first RAT (see Fig. 11: NW receives duplicate messages over different RATs)].
The motivation to combine these references is illustrated in the rejection of claim 10 above.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield in view of Xu.
Regarding claim 16, Weinfield teaches a method for transmitting messages, the method comprising the steps of: 
generating a random identifier value [Weinfield ¶ 0002: BSM contains a field named the DE_TemporaryID which must be initialized to a random value by each DSRC system transmitting a BSM]; 
transmitting a first message having a first temporary identifier value, the first temporary identifier value being based on the random identifier value [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID); ¶ 0002: BSM contains a field named the DE_TemporaryID which must be initialized to a random value by each DSRC system transmitting a BSM]; and 
transmitting a second message having a second temporary identifier value, the second temporary identifier value being based on the random identifier value [Weinfield ¶ 0121: DSRC system 10 may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID); ¶ 0002: BSM contains a field named the DE_TemporaryID which must be initialized to a random value by each DSRC system transmitting a BSM].
However, Weinfield does not explicitly disclose receiving a first incoming message via a first transmission protocol and receiving a second incoming message via a second transmission protocol.
However, in a similar field of endeavor, Xu teaches receiving a first incoming message via a first transmission protocol and receiving a second incoming message via a second transmission protocol [Xu ¶ 0139: In response to a determination that a transmission of the bearer (e.g., and/or a flow, packet, etc.) is to be duplicated, the PDCP layer may provide copies of the transmission to two instances of the RLC layer, wherein a first instance of the RLC may be associated with an MCG, e.g., using a first RAT, and a second instance of the RLC may be associated with an SCG, e.g., using a second RAT wherein the second RAT may be the same or different from the first RAT (see Fig. 11: NW receives duplicate messages over different RATs)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Weinfield with the method of receiving duplicate transmissions over different communication protocols as taught by Xu.  The motivation to do so would be to provide enhanced duplication handling and/or handling of a failure in a multipath communication [Xu ¶¶ 0004-0005].
Regarding claim 17, Weinfield in view of Xu teaches the method of claim 16, wherein the first temporary identifier value is at least one of: equal to the second temporary identifier value and has a portion that is equal to the second temporary identifier value, wherein the portion is at least one byte [Weinfield ¶ 0121: DSRC system 10 receives BSMs with a DE_TemporaryID, the security certificate digest contained in the BSM is stored in the memory 18 in association with the DE_TemporaryID (i.e. a first message with temporary ID), and may then receive BSMs with an identical temporary ID value as the previously received BSMs (i.e. a second message with temporary ID)].
Regarding claim 18, Weinfield in view of Xu teaches the method of claim 16, further comprising the step of changing the first temporary identifier value to a new first temporary identifier value, wherein the new first temporary identifier value is based on the first temporary identifier value and does not equal the first temporary identifier value [Weinfield ¶ 0072: duplication identifier 32 determines that the duplicate temporary ID situation occurs at Step 170. Then, the new temporary ID assignor 34 assigns New_TemporaryID; ¶ 0054: new temporary ID assignor 34 is configured to assign new temporary ID (New_TemporaryID) to BSMs transmitted from one of the two surrounding vehicles RV, e.g., the new temporary ID assignor 34 sets a new temporary ID value as “the original (duplicate) temporary ID value+1”].
Regarding claim 19, Weinfield in view of Xu teaches the method of claim 16, wherein the first message and the second message are vehicle- to-everything (V2X) messages transmitted from at least one of a vehicle, a roadside unit, and an [Weinfield ¶ 0032: DSRC radio 14 is configured to transmit and receive basic safety messages (BSMs) to/from surrounding remote vehicles (hereinafter, referred to as a “surrounding vehicle RV”) that are also equipped with similar DSRC systems (i.e., Vehicle-to-Vehicle (V2V) communication systems). The DSRC radio 14 can also transmit and receive BSMs to/from infrastructures (not shown) equipped with a V2X (Vehicle-to-Infrastructure) system].
Regarding claim 20, Weinfield in view of Xu teaches the method of claim 16, wherein: the first transmission protocol includes at least one of: Dedicated Short Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth [Weinfield ¶ 0032: DSRC radio 14 is configured to transmit and receive basic safety messages (BSMs) to/from surrounding remote vehicles (hereinafter, referred to as a “surrounding vehicle RV”) that are also equipped with similar DSRC systems (i.e., Vehicle-to-Vehicle (V2V) communication systems). The DSRC radio 14 can also transmit and receive BSMs to/from infrastructures (not shown) equipped with a V2X (Vehicle-to-Infrastructure) system].
However, Weinfield does not explicitly disclose wherein the first transmission protocol does not equal the second transmission protocol.
However, Xu teaches wherein the first transmission protocol does not equal the second transmission protocol [Xu ¶ 0139: In response to a determination that a transmission of the bearer (e.g., and/or a flow, packet, etc.) is to be duplicated, the PDCP layer may provide copies of the transmission to two instances of the RLC layer, wherein a first instance of the RLC may be associated with an MCG, e.g., using a first RAT, and a second instance of the RLC may be associated with an SCG, e.g., using a second RAT wherein the second RAT may be the same or different from the first RAT (see Fig. 11: NW receives duplicate messages over different RATs)].
The motivation to combine these references is illustrated in the rejection of claim 16 above.

Allowable Subject Matter
Claims 3-4, 9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474